PER CURIAM.
Elmer “Frenchy” Davis and Rose Davis, his wife, were convicted of a charge of procuring and soliciting a person for purposes of prostitution under KRS 436.075. The punishment for each was fixed at one year’s confinement in the county jail. A joint motion for an appeal has been made.
Judgment in a companion case has this day been reversed. Davis v. Commonwealth of Kentucky, Ky., 280 S.W.2d 714.
The record and the errors assigned therein have been examined and considered. No prejudicial error has been found.
The motion for appeal is overruled and the judgment is affirmed.